DETAILED ACTION
The communication dated 7/5/2022 has been entered and fully considered.
Claims 1 and 10 are currently amended. Claims 13-20 are new. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 7/5/2022, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that neither PERVAN nor BERGE teach the step of applying a paint primer layer to the embossed upper surface of the board, wherein the paint primer contains an aggregative additive adapted to provide light diffraction and pixilation of the embossed upper surface. The Examiner agrees that PERVAN nor BERGE teach the step of applying a paint primer layer to the embossed upper surface of the board, wherein the paint primer contains an aggregative additive adapted to provide light diffraction and pixilation of the embossed upper surface. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
The Applicant argues that VETTER does not teach or disclose a fines layer as both mixes may essentially correspond to the particles size of the cellulosic material of the second mix.
The Applicant is correct that VETTER discloses that both mixes may essentially correspond to the particle size of the cellulosic material of the second mix. However, VETTER also discloses that wood chips mix may be used for creating layers in both fibre mats [0076]. VETTER teaches a fine fraction of the wood chips may have a length of less than 10 mm [0067] and also have a coarse fraction that has a length of 12-22 mm [0067] and VETTER teaches the wood chip mix with a fine fraction and a coarse fraction can be used in multiple layers used for the mats [0076; 0067], it would inherently be in the second fibre mat (12), which Examiner is interpreting as a fines layer.
The Applicant argue that VETTER does not disclose an overlay layer.
The Examiner respectfully disagrees. VETTER teaches an overlay layer is added on top of the surface layer [0097].

Claim Objections
Claim 18 is objected to because of the following informalities:  “thickness less that the average” should read “thickness less than the average”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “thickness less that the average” should read “thickness less than the average”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the paint primer contains an aggregative additive adapted to provide light diffraction and pixilation of the embossed upper surface”. There is no clear definition of the type of additive used (such as examples in the specification) nor is there a definition of pixilation. The specification states that the additive minimizes the appearance of surface imperfections [pg. 3, lines 10-15]. It is unclear what type of additive the applicant is claiming. For the purposes of compact prosecution, the Examiner is interpreting the paint to be metallic or reflective.
Claims 2-20 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, in view of Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY.
Regarding claim 1, COSTE teaches: A manufacturing process for producing a strand-based product (COSTE teaches an oriented strand board [Abstract]), comprising the steps of: blending cellulosic strands with one or more additives or chemicals (COSTE teaches wood fines and wood flakes are mixed with resin [0028; 0026]); forming a base mat from said cellulosic strands (COSTE teaches a bottom layer (4) comprises a mixture of wood flakes and wood fines [0007; 0021]); applying one or more layers on the base mat, said one or more layers comprising a fines layer (COSTE teaches a plurality of layers are used to make the panel that includes a top layer, a core layer, and a bottom layer, each layer comprising a mixture of wood flakes and wood fines [0007]. COSTE teaches a core layer (3), which Examiner is interpreting as fines layer, as the layer includes wood fines [Fig. 1; 0007].), said fines comprising wood particles smaller in size than the cellulosic strands (COSTE teaches each layer comprising a mixture of wood flakes and wood fines [0007]. COSTE teaches each of the layers comprises a mixture of wood flakes and wood fines. Wood flakes have typical dimensions of length 100mm +/- 10mm, flake width of 40mm +/- 10mm and flake thickness 0.75mm +/- 0.1mm and wood fines are smaller wood elements with typical length, width and thickness dimensions of 0.1-3.3 mm [0023].); and at least one overlay layer (COSTE teaches a layer (5), which Examiner is interpreting as overlay layer as it covers the surface [Fig. 1; 0038]); applying heat and pressure to the base mat and said one or more layers in a pressing process to form a board (COSTE teaches a pressing stage which is followed by a hold stage which heat cures the resin [0037]. COSTE teaches heat is conducted from the press through the wood and allows more uniform heat transfer through the panel [0037]), wherein the pressing process comprises application of a plate to produce an embossment on the upper surface of the board; and applying a paint primer layer to the embossed upper surface of the board (COSTE teaches a base coating is applied to the surface of the board [0039]. COSTE teaches the coating layer comprises inorganic pigments, which Examiner is interpreting as paint [0040].), wherein the paint primer contains an aggregative additive adapted to provide light diffraction and pixilation of the embossed upper surface.
COSTE is silent as to the pressing process comprises an application of a plate to emboss the surface or a paint primer that contains an aggregative additive adapted to provide a light diffraction and pixilation of the embossed upper surface. 
In the same field of endeavor, VERMEULEN teaches an embossed press plate is used to create a panel (1) having an embossed upper surface [0046]. VERMEULEN teaches a primer is applied to the surface of the panel [0050]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE, by embossing a panel and applying a primer, as suggested by VERMEULEN, in order to create a low-cost panel [0006].
COSTE and VERMEULEN are both silent to a paint primer that contains an aggregative additive adapted to provide a light diffraction and pixilation of the embossed upper surface. 
In the same field of endeavor, primers, GUY teaches using a metallic primer, generally composed of a hard-drying carrier such as latex paint and iron particles suspended therein [0039]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE and VERMEULEN, by having a metallic primer, as suggested by GUY, in order for the surface to have magnetic permeability [0039].
Furthermore, it would have been obvious to one of ordinary skill in the art to use a metallic primer, as it’s a known option in the art and one would have done so for aesthetic purposes. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Regarding claim 11, GUY further teaches: wherein the aggregate comprises fine mineral material (GUY teaches latex paint and iron particles suspended therein [0039], which the iron particles would inherently be fine mineral material).
Regarding claim 12, COSTE, VERMEULEN and GUY teach all of the limitations as stated above, including a wood product [VETTER; 0001].).
Regarding claim 18, COSTE teaches: wherein the fines wood particles comprise wood particles of various sizes having a width and thickness less than the average width and thickness of the cellulosic strands in the base mat (COSTE teaches each of the layers comprises a mixture of wood flakes and wood fines. Wood flakes have typical dimensions of length 100mm +/- 10mm, flake width of 40mm +/- 10mm and flake thickness 0.75mm +/- 0.1mm and wood fines are smaller wood elements with typical length, width and thickness dimensions of 0.1-3.3 mm [0023].).
Regarding claim 19, COSTE teaches: wherein the fines wood particles comprise wood particles of various sizes having a width and thickness less than the average width and thickness of the cellulosic strands in the base mat (COSTE teaches each of the layers comprises a mixture of wood flakes and wood fines. Wood flakes have typical dimensions of length 100mm +/- 10mm, flake width of 40mm +/- 10mm and flake thickness 0.75mm +/- 0.1mm and wood fines are smaller wood elements with typical length, width and thickness dimensions of 0.1-3.3 mm [0023].).
Regarding claim 20, COSTE teaches: wherein the fines wood particles comprise wood particles having a width and thickness less than 0.50 mm (COSTE teaches each of the layers comprises a mixture of wood flakes and wood fines. Wood flakes have typical dimensions of length 100mm +/- 10mm, flake width of 40mm +/- 10mm and flake thickness 0.75mm +/- 0.1mm and wood fines are smaller wood elements with typical length, width and thickness dimensions of 0.1-3.3 mm [0023], which overlaps with the claimed range).
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Cox et al. (U.S. PGPUB 2001/0049406), hereinafter COX.
Regarding claim 2, COSTE, VERMEULEN and GUY teach all of the limitations stated above, but are silent as to: wherein the fines layer comprises wood flour. In the same field of endeavor, panels, COX teaches a second layer of wood flour [claim 6]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE, VERMEULEN and GUY, by the wood flour being a second layer, as suggested by COX, in order to have high mechanical strength or stiffness [0015].
Regarding claim 16, COX further teaches: wherein the fines wood particles are applied in discrete particle form (COX teaches the layer is made of wood flour, which would inherently be wood particles [claim 6]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER.
Regarding claim 3, COSTE, VERMEULEN and GUY teach all of the limitations stated above, but are silent as to: wherein said at least one overlay layer comprises a cellulose- based overlay layer. In the same field of endeavor, panels, VETTER teaches the surface layer comprising cellulosic particles [0084]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE, VERMEULEN and GUY, by having a cellulose-based overlay, as suggested by VETTER, in order to provide a protective coating [0097].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Black et al. (U.S. PGPUB 2010/0139877), hereinafter BLACK.
Regarding claim 4, COSTE, VERMEULEN and GUY teach all of the limitations stated above, but are silent as to: wherein said at least one overlay layer comprises two overlay layers, a first overlay layer comprising a non-cellulose-based overlay layer, and a second overlay layer comprising a cellulose-based overlay layer. In the same field of endeavor, overlays, BLACK teaches a first and second nonwoven sheets that can be comprised of non-cellulose fibers and cellulose fibers [0089], which meets the claimed limitation of comprising non-cellulose based fibers. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE, VERMEULEN and GUY, as suggested by BLACK, in order to form a more layered composite [0089].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, and Black et al. (U.S. PGPUB 2010/0139877), hereinafter BLACK, as applied to claim 4 above, and further in view of Wark (U.S. 3,294,622), hereinafter WARK.
Regarding claim 5, COSTE, VERMEULEN, GUY and BLACK teach all of the limitations stated above, but are silent as to: wherein the fines layer is disposed between the first overlay layer and the second overlay layer. In the same field of endeavor, overlays, WARK teaches a print sheet (44) that is in between two overlay sheets (46, 42) [Fig. 7]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify COSTE, VERMEULEN, GUY and BLACK, by having the print sheet in between two overlay sheets, as suggested by WARK, in order to bind the layers together and cure them completely [Col. 1, lines 14-22] and improved moisture resistance [Col. 45-48].
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, Black et al. (U.S. PGPUB 2010/0139877), hereinafter BLACK, as applied to claim 4 above, and further in view of Pervan et al. (U.S. PGPUB 2009/0155612), hereinafter PERVAN.
Regarding claim 6, COSTE, VERMEULEN, GUY and BLACK teach all of the limitations stated above, but are silent as to: wherein the fines layer is disposed under the first overlay layer and the second overlay layer. In the same field of endeavor, panels, PERVAN teaches the surface layer (5) has multiple overlays (13) [0132; 0135; Fig. 2a]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE, VERMEULEN, GUY and BLACK, by having two overlay layers, as suggested by PERVAN, in order to product a strong surface layer [0055].
Regarding claim 7, PERVAN further teaches: wherein the first overlay layer and the second overlay layer have identical basis weights (PERVAN shows the overlays are the same thickness [Fig. 2a]. PERVAN teaches the thickness of the overlays can be below 0.10 mm [0060; 0133], which would inherently also have the same weight. The layers are made with constant thickness [0137]).
Regarding claim 8, PERVAN further: wherein the first overlay layer has a basis weight lower than a basis weight of the second overlay layer (PERVAN further teaches that the thickness of the wear resistant and decorative surface layer could vary from for example 0.1-0.2 mm to for example 2-4 mm or even more [0143]). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Rowe et al. (U.S. PGPUB 2005/0079780), hereinafter ROWE.
Regarding claim 9, COSTE, VERMEULEN and GUY teach all the limitations stated above, but are silent as to: wherein the fines layer is disposed adjacent to the base mat, and the at least one overlay layer is disposed adjacent to the fines layer opposite the base mat. ROWE teaches a print layer is adjacent to the surface of the overlay layer on the base layer [claim 8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE, VERMEULEN and GUY, by having a layer adjacent to the overlay layer, as suggested by ROWE, in order to create a laminated product [0004].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Hyman (U.S. PGPUB 2003/0035917), hereinafter Hyman, evidenced by Guhde et al. (U.S. PGPUB 2007/0078191), hereinafter GUHDE.
Regarding claim 10, COSTE, VERMEULEN and GUY teach all the limitations stated above, but are silent as to: wherein the minimal embossment comprises a series of small dots and dashes, configured to camouflage imperfections in the surface of the board. In the same field of endeavor, embossing, HYMAN teaches an embossing pattern of dots and dashes [1261]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE, VERMEULEN and GUY, by having an embossing pattern of dots and dashes, as suggested by HYMAN, in order for aesthetic purposes.
COSTE, VERMEULEN, GUY and HYMAN do not explicitly state that embossing hides blemishes. However, it is known in the art that an embossing pattern can provide a surface that will hide minor blemishes caused by environmental or other factors [0063].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of BERGE (U.S. 3,008,847).
Regarding claim 11, COSTE, VERMEULEN and GUY teach all of the limitations as stated above. In the alternative, in the same field of endeavor, paint, BERGER teaches: wherein the aggregate comprises fine mineral material (BERGE teaches the paint has finely ground particles of aluminum silicate [Col. 7, lines 40-45]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE, VERMEULEN and GUY, by the aggregate being fine, as suggested by BERGE, in order to use primer paints for exterior or interior purposes [Col. 4, lines 43-48].
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Elmendorf et al. (U.S. 3,639,200), hereinafter ELMENDORF.
Regarding claim 13, COSTE, VERMEULEN and GUY teach all of the claimed limitations as stated above, but are silent as to: wherein the fines layer has a basis weight from about 30 pounds per thousand square feet to about 500 pounds per thousand square feet. In the same field of endeavor, panels, ELMENDORF teaches at least about 150 pounds per thousand square feet should be used [Col. 4, lines 74-75 – Col. 5, lines 1-3]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE, VERMEULEN and GUY, by having the weight be at least 150 pounds per thousand square feet, as suggested by ELMENDORF, in order to prevent checking of the plywood [Col. 4, lines 73-75].
Regarding claim 14, ELMENDORF further teaches: wherein the fines layer has a basis weight from about 200 pounds per thousand square feet to about 300 pounds per thousand square feet (ELMENDORF teaches at least about 150 pounds per thousand square feet should be used [Col. 4, lines 74-75 – Col. 5, lines 1-3], which overlaps with the claimed range).
Regarding claim 15, ELMENDORF further teaches: wherein the fines layer has a basis weight of at least 225 pounds per thousand square feet (ELMENDORF teaches at least about 150 pounds per thousand square feet should be used [Col. 4, lines 74-75 – Col. 5, lines 1-3], which overlaps with the claimed range).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coste et al. (EP 3112106 A1), hereinafter COSTE, Vermeulen (U.S. PGPUB 2014/0147641), hereinafter VERMEULEN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Arnold (U.S. 4,504,207), hereinafter ARNOLD.
Regarding claim 17, COSTE, VERMEULEN and GUY teach all of the claimed limitations as stated above, but are silent as to: wherein the fines wood particles are applied as a pre-formed mat. In the same field of endeavor, wood particles, ARNOLD teaches a layer of preformed mat of wood particles [Col. 1, lines 62-63]. It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the applicant’s invention to modify COSTE, VERMEULEN and GUY, by having a pre-formed mat of wood particles, as suggested by ARNOLD, in order to produce a board of constant thickness [Col. 2, lines 56-58]. 
Claims 1, 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, in view of Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY .
Regarding claim 1, VETTER teaches: A manufacturing process for producing a strand-based product (VETTER teaches a method for producing a wood-based product [Abstract]), comprising the steps of: blending cellulosic strands with one or more additives or chemicals (VETTER teaches lignocellulosic particles are mixed with a first binder in a first mixing container (2) to form a first mix [0069]); forming a base mat from said cellulosic strands (VETTER teaches the first scattering device 6) applies, preferably scatters, the first mix on a carrier (13) [0074]. VETTER teaches the first mix forms a first fibre mat (11) adapted to form a base layer (14) [0074]. VETTER teaches a lower base layer (14a) and an upper base layer (14b) [0087]); applying one or more layers on the base mat, said one or more layers comprising a fines layer (VETTER teaches applying a second mix applied to the fibre mat (11) and make a second fibre mat (12) [0075], which Examiner is interpreting the second fibre mat as the fines layer.), said fines comprising wood particles smaller in size than the cellulosic strands (VETTER teaches a fine fraction of the wood chips may have a length of less than 10 mm [0067] and also have a coarse fraction that has a length of 12-22 mm [0067]. VETTER teaches both the first and/or the second mix may be applied as several layers, such that more than one layer forms the first fibre mat (11) and more than one layer forms the second fibre mat (12) [0076], indicating that the mixture with coarse and fine wood chips can be in the fines layer); and at least one overlay layer (VETTER teaches an overlay paper is added [0097]); applying heat and pressure to the base mat and said one or more layers in a pressing process to form a board (VETTER teaches the mats (11, 12) are pressed by applying heat and pressure [0079]), wherein the pressing process comprises application of a plate to produce an embossment on the upper surface of the board; and applying a paint primer layer to the embossed upper surface of the board, wherein the paint primer contains an aggregative additive adapted to provide light diffraction and pixilation of the embossed upper surface.
VETTER is silent as to: wherein the pressing process comprises application of a caul plate to produce a minimal embossment on the upper surface of the board; and applying an aggregate-containing paint primer layer to the embossed upper surface of the board. In the same field of endeavor, wood products, PERVAN teaches pressing could take place against a press place, which could create a deep embossing [Col. 4, lines 36-37]. PERVAN teaches the surface layer could also be a print, paint or coating that is applied prior or after the pressing [Col. 5, lines 13-15]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, by embossing the surface layer and painting a layer over it, as suggested by PERVAN, in order to have decorative sub layers and form decorating grooves or bevels [Col. 6, lines 61-62].
VETTER and PERVAN are both silent to a paint primer that contains an aggregative additive adapted to provide a light diffraction and pixilation of the embossed upper surface. 
In the same field of endeavor, primers, GUY teaches using a metallic primer, generally composed of a hard-drying carrier such as latex paint and iron particles suspended therein [0039]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COSTE and VERMEULEN, by having a metallic primer, as suggested by GUY, in order for the surface to have magnetic permeability [0039].
Regarding claim 3, VETTER teaches: wherein said at least one overlay layer comprises a cellulose- based overlay layer (VETTER teaches the surface layer comprising cellulosic particles [0084]).
Regarding claim 11, GUY further teaches: wherein the aggregate comprises fine mineral material (GUY teaches latex paint and iron particles suspended therein [0039], which the iron particles would inherently be fine mineral material).
Regarding claim 12, VETTER, PERVAN and GUY teach all of the limitations as stated above, including a wood product [VETTER; 0001].).
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY , as applied to claim 1 above, and further in view of Cox et al. (U.S. PGPUB 2001/0049406), hereinafter COX.
Regarding claim 2, VETTER, PERVAN and GUY teach all of the limitations stated above, but are silent as to: wherein the fines layer comprises wood flour. In the same field of endeavor, panels, COX teaches a second layer of wood flour [claim 6]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and GUY, by the wood flour being a second layer, as suggested by COX, in order to have high mechanical strength or stiffness [0015].
Regarding claim 16, COX further teaches: wherein the fines wood particles are applied in discrete particle form (COX teaches the layer is made of wood flour, which would inherently be wood particles [claim 6]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Black et al. (U.S. PGPUB 2010/0139877), hereinafter BLACK.
Regarding claim 4, VETTER, PERVAN and GUY teach all of the limitations stated above, but are silent as to: wherein said at least one overlay layer comprises two overlay layers, a first overlay layer comprising a non-cellulose-based overlay layer, and a second overlay layer comprising a cellulose-based overlay layer. In the same field of endeavor, overlays, BLACK teaches a first and second nonwoven sheets that can be comprised of non-cellulose fibers and cellulose fibers [0089], which meets the claimed limitation of comprising non-cellulose based fibers. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and GUY, as suggested by BLACK, in order to form a more layered composite [0089].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, Black et al. (U.S. PGPUB 2010/0139877), hereinafter BLACK, as applied to claim 4 above, and further in view of Wark (U.S. 3,294,622), hereinafter WARK.
Regarding claim 5, VETTER, PERVAN and GUY teach all of the limitations stated above, but are silent as to: wherein the fines layer is disposed between the first overlay layer and the second overlay layer. In the same field of endeavor, overlays, WARK teaches a print sheet (44) that is in between two overlay sheets (46, 42) [Fig. 7]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify VETTER, PERVAN and GUY, by having the print sheet in between two overlay sheets, as suggested by WARK, in order to bind the layers together and cure them completely [Col. 1, lines 14-22] and improved moisture resistance [Col. 45-48].
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, Black et al. (U.S. PGPUB 2010/0139877), hereinafter BLACK, as applied to claim 4 above, and further in view of Pervan et al. (U.S. PGPUB 2009/0155612), hereinafter PERVAN 2.
Regarding claim 6, VETTER, PERVAN and GUY teach all of the limitations stated above, but are silent as to: wherein the fines layer is disposed under the first overlay layer and the second overlay layer. In the same field of endeavor, panels, PERVAN 2 teaches the surface layer (5) has multiple overlays (13) [0132; 0135; Fig. 2a]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and GUY, by having two overlay layers, as suggested by PERVAN 2, in order to product a strong surface layer [0055].
Regarding claim 7, PERVAN 2 further teaches: wherein the first overlay layer and the second overlay layer have identical basis weights (PERVAN 2 shows the overlays are the same thickness [Fig. 2a]. PERVAN 2 teaches the thickness of the overlays can be below 0.10 mm [0060; 0133], which would inherently also have the same weight. The layers are made with constant thickness [0137]).
Regarding claim 8, PERVAN 2 further: wherein the first overlay layer has a basis weight lower than a basis weight of the second overlay layer (PERVAN 2 further teaches that the thickness of the wear resistant and decorative surface layer could vary from for example 0.1-0.2 mm to for example 2-4 mm or even more [0143]). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Rowe et al. (U.S. PGPUB 2005/0079780), hereinafter ROWE.
Regarding claim 9, VETTER, PERVAN and GUY teach all the limitations stated above, but are silent as to: wherein the fines layer is disposed adjacent to the base mat, and the at least one overlay layer is disposed adjacent to the fines layer opposite the base mat. ROWE teaches a print layer is adjacent to the surface of the overlay layer on the base layer [claim 8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and GUY, by having a layer adjacent to the overlay layer, as suggested by ROWE, in order to create a laminated product [0004].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Hyman (U.S. PGPUB 2003/0035917), hereinafter Hyman, evidenced by Guhde et al. (U.S. PGPUB 2007/0078191), hereinafter GUHDE.
Regarding claim 10, VETTER, PERVAN and GUY teach all the limitations stated above, but are silent as to: wherein the minimal embossment comprises a series of small dots and dashes, configured to camouflage imperfections in the surface of the board. In the same field of endeavor, embossing, HYMAN teaches an embossing pattern of dots and dashes [1261]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and GUY, by having an embossing pattern of dots and dashes, as suggested by HYMAN, in order for aesthetic purposes.
VETTER, PERVAN, GUY and HYMAN do not explicitly state that embossing hides blemishes. However, it is known in the art that an embossing pattern can provide a surface that will hide minor blemishes caused by environmental or other factors [0063].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of BERGE (U.S. 3,008,847).
Regarding claim 11, VETTER, PERVAN and GUY teach all of the limitations as stated above. In the alternative, in the same field of endeavor, paint, BERGER teaches: wherein the aggregate comprises fine mineral material (BERGE teaches the paint has finely ground particles of aluminum silicate [Col. 7, lines 40-45]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and GUY, by the aggregate being fine, as suggested by BERGE, in order to use primer paints for exterior or interior purposes [Col. 4, lines 43-48].
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Elmendorf et al. (U.S. 3,639,200), hereinafter ELMENDORF.
Regarding claim 13, VETTER, PERVAN and GUY teach all of the claimed limitations as stated above, but are silent as to: wherein the fines layer has a basis weight from about 30 pounds per thousand square feet to about 500 pounds per thousand square feet. In the same field of endeavor, panels, ELMENDORF teaches at least about 150 pounds per thousand square feet should be used [Col. 4, lines 74-75 – Col. 5, lines 1-3]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VETTER, PERVAN and GUY, by having the weight be at least 150 pounds per thousand square feet, as suggested by ELMENDORF, in order to prevent checking of the plywood [Col. 4, lines 73-75].
Regarding claim 14, ELMENDORF further teaches: wherein the fines layer has a basis weight from about 200 pounds per thousand square feet to about 300 pounds per thousand square feet (ELMENDORF teaches at least about 150 pounds per thousand square feet should be used [Col. 4, lines 74-75 – Col. 5, lines 1-3], which overlaps with the claimed range).
Regarding claim 15, ELMENDORF further teaches: wherein the fines layer has a basis weight of at least 225 pounds per thousand square feet (ELMENDORF teaches at least about 150 pounds per thousand square feet should be used [Col. 4, lines 74-75 – Col. 5, lines 1-3], which overlaps with the claimed range).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Arnold (U.S. 4,504,207), hereinafter ARNOLD.
Regarding claim 17, VETTER, PERVAN and GUY teach all of the claimed limitations as stated above, but are silent as to: wherein the fines wood particles are applied as a pre-formed mat. In the same field of endeavor, wood particles, ARNOLD teaches a layer of preformed mat of wood particles [Col. 1, lines 62-63]. It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the applicant’s invention to modify VETTER, PERVAN and GUY, by having a pre-formed mat of wood particles, as suggested by ARNOLD, in order to produce a board of constant thickness [Col. 2, lines 56-58]. 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VETTER et al. (U.S. PGPUB 2014/0370319), hereinafter VETTER, Pervan et al. (U.S. 9,255,405), hereinafter PERVAN, and Guy et al. (U.S. PGPUB 2008/0202053), hereinafter GUY, as applied to claim 1 above, and further in view of Coste et al. (EP 3112106 A1), hereinafter COSTE.
Regarding claim 17, VETTER, PERVAN and GUY teach all of the claimed limitations as stated above, but are silent as to: wherein the fines wood particles comprise wood particles of various sizes having a width and thickness less than the average width and thickness of the cellulosic strands in the base mat. In the same field of endeavor, panels, COSTE teaches each of the layers comprises a mixture of wood flakes and wood fines. Wood flakes have typical dimensions of length 100mm +/- 10mm, flake width of 40mm +/- 10mm and flake thickness 0.75mm +/- 0.1mm and wood fines are smaller wood elements with typical length, width and thickness dimensions of 0.1-3.3 mm [0023]. It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the applicant’s invention to modify VETTER, PERVAN and GUY, by having the wood particles less than the wood flakes, as suggested by COSTE, in order to have wood products with low air permeability, low oxygen gas transmission rate and high water vapour resistance [0001]. 
Regarding claim 19, COSTE further teaches: wherein the fines wood particles comprise wood particles of various sizes having a width and thickness less than the average width and thickness of the cellulosic strands in the base mat (COSTE teaches each of the layers comprises a mixture of wood flakes and wood fines. Wood flakes have typical dimensions of length 100mm +/- 10mm, flake width of 40mm +/- 10mm and flake thickness 0.75mm +/- 0.1mm and wood fines are smaller wood elements with typical length, width and thickness dimensions of 0.1-3.3 mm [0023].).
Regarding claim 20, COSTE further teaches: wherein the fines wood particles comprise wood particles having a width and thickness less than 0.50 mm (COSTE teaches each of the layers comprises a mixture of wood flakes and wood fines. Wood flakes have typical dimensions of length 100mm +/- 10mm, flake width of 40mm +/- 10mm and flake thickness 0.75mm +/- 0.1mm and wood fines are smaller wood elements with typical length, width and thickness dimensions of 0.1-3.3 mm [0023], which overlaps with the claimed range).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748